DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 4/5/2021 which amended claims 1, 11, 13, 14, 17, and 19 and cancelled claims 20-22. Claims 1-19 are currently pending.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a separation system including a reflective polarizer and a λ/4 plate arranged between the illumination system and the image forming system, and configured to separate the illumination light and the detected light via the reflective polarizer and the λ/4 plate, wherein the separation system includes at least one optical member arranged between the reflective polarizer and the λ/4 plate, the at least one optical member includes a flat surface and the illumination light transmitted through the flat surface of the at least one optical member illuminates the object to be detected, and 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Shibata et al. (US PGPub 2004/0145734, Shibata hereinafter) discloses a measurement apparatus that measures a position of an object to be detected (Fig. 4), comprising: an illumination system configured to illuminate the object to be detected with illumination light (Fig. 4, paras. [0042]-[0045], a light source 3 emits light towards wafer 1. The illumination light is transmitted by elements 13 through 19 and 40-46); an image forming system configured to form, on a photoelectric conversion device configured to detect an image of the object to be detected, an image of detected light from the object to be detected (Fig. 4, paras. [0044]-[0046], elements from half-wavelength plate 53 to image sensor 80 form a photo-electrically converted image of the light from wafer 1); and a separation system including a reflective polarizer (Fig. 4, polarizing beam splitter (PBS) 20) and a λ/4 plate (Fig. 4, quarter-wavelength plate 26) arranged between the illumination system and the image forming system, and configured to separate the illumination light and the detected light via the reflective polarizer and the λ/4 plate (Fig. 4, paras. [0043]-[0045], the PBS 20 and quarter-wavelength plate 26 are arranged between the elements providing illumination light 
Chitoku et al. (JP 2002-022410, Chitoku hereinafter; included with 1/24/2020 IDS; English translation included with the 9/1/2020 Office Action) discloses a measurement apparatus that measures a position of an object to be detected (Figs. 1-3, 7, and 9), comprising: an illumination system configured to illuminate the object to be detected with illumination light (Figs. 1-3, 7, and 9, paras. [0032], [0037], the wafer 1 is illuminated by light from light source 2, 12, 51. The optical elements from the light source to illumination system 54 form the illumination system); an image forming system configured to form, on a photoelectric conversion device configured to detect an image 
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious a separation system including a reflective polarizer and a λ/4 plate arranged between the illumination system and the image forming system, and configured to separate the illumination light and the detected light via the reflective polarizer and the λ/4 plate, wherein the separation system includes at least one optical member arranged between the reflective polarizer and the λ/4 plate, the at least one optical member includes a flat surface and the illumination light transmitted through the flat surface of the at least one optical member illuminates the object to be detected, and the detected light transmitted through the at least one optical member forms the image on the photoelectric conversion device, at least one of the illumination system and the image forming system includes a transmission polarizer, a reflectance of S-polarized light is higher than a reflectance of P-polarized light in the reflective polarizer, and the reflectance of P-polarized light in the reflective polarizer is not zero. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Shibata et al. (US PGPub 2004/0145734, Shibata hereinafter) discloses a measurement apparatus that measures a position of an object to be detected (Fig. 4), comprising:  an illumination system configured to illuminate the object to be detected with illumination light (Fig. 4, paras. [0042]-[0045], a light source 3 emits light towards 
	Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious a separation system including a reflective polarizer and a λ/4 plate arranged between the illumination system and the image forming system, and configured to separate the illumination light and the detected light via the reflective polarizer and the λ/4 plate, wherein the separation system includes at least one optical member arranged between the reflective polarizer and the λ/4 plate, the at least one optical member includes a flat surface and the illumination light transmitted through the flat surface of the at least one optical member illuminates the object to be detected, and the detected light transmitted through the at least one optical member forms the image a reflectance of S-polarized light is higher than a reflectance of P-polarized light in the reflective polarizer, the reflectance of P-polarized light in the reflective polarizer is not zero. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
Shibata discloses at least one of the illumination system and the image forming system includes a polarizer (Fig. 4, paras. [0043], [0045], polarizing beam splitter 11 is in the illumination system and polarizing beam splitter 50 is in the image forming system), in a case wherein the illumination system includes a polarizer, the polarizer included in the illumination system is arranged so as to be tilted with respect to an optical axis of the illumination system (Fig. 4, para. [0043], PBS 11 is angled with respect to the optical axis of the beam of light 7), and in a case where the image forming system includes a polarizer, the polarizer included in the image forming system is arranged so as to be tilted with respect to an optical axis of the image forming system (Fig. 4, para. [0045], the PBS 50 is angled with respect to the detection optical path 57). Although Shibata discloses a reflectance of S-polarized light is higher than a reflectance of P-polarized light in the reflective polarizer (Fig. 4, para. [0043], the PBS 20 reflects s-
	Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a separation system including a reflective polarizer and a λ/4 plate arranged between the illumination system and the image forming system, and configured to separate the illumination light and the detected light via the reflective polarizer and the λ/4 plate, wherein the separation system includes at least one optical member arranged between the reflective polarizer and the λ/4 plate, the at least one optical member includes a flat surface and the illumination light transmitted through the flat surface of the at least one optical member illuminates the object to be detected, and the detected light transmitted through the at least one optical member forms the image on the photoelectric conversion device, at least one of the illumination system and the image forming system includes a polarizer, the polarizer is arranged on a plane shifted from a plane optically conjugate to the object to be detected, and a reflectance of S-polarized light is higher than a reflectance of P-polarized light in the reflective polarizer, the reflectance of P-polarized light in the reflective polarizer is not zero. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
De Lega et al. (US PGPub 2006/0158657, De Lega hereinafter) discloses a measurement apparatus that measures a position of an object to be detected (Figs. 1 and 3), comprising:  an illumination system configured to illuminate the object to be detected with illumination light (Fig. 1, paras. [0082]-[0083], input light 104 is supplied by source 102 to illuminate a test surface 124 of test object 126); an image forming 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882